Opinion on Rehearing. Mb. Justice Yantis delivered the opinion of the court: A petition for rehearing having been heretofore granted on January 9, 1935, and the above cause now again coming before the court upon the petition of claimant to affirm the original award, and the same having been considered, the court finds that the opinion heretofore filed on December 11, 1934, is in accord with the law and the facts. Said original opinion is hereby reaffirmed and an award is entered in favor of plaintiff, Rose Gabriel, for herself and the support of her minor children for the balance shown to be due her in the premises in the sum of Two Hundred Thirty-two and 25/100 Dollars ($232.25).